Citation Nr: 1646677	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  08-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, previously characterized as chronic low back pain with right lower extremity radiculopathy. 

2.  Entitlement to service connection for residuals of a chest injury.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

This appeal to the Board of Veterans Appeals (Board) arose from a September 2007 rating decision in which the RO declined to reopen the Veteran's claim for service connection for a back or muscle condition (recharacterized as chronic low back pain with right lower extremity radiation) and also denied service connection for costosternal pain.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans'Appeals) later that month.

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In a June 2012 decision, the Board reopened the claim for service connection for a low back disability but remanded the reopened claim, as well as the claim for service connection for residuals of a chest injury, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  Thereafter in December 2015, the Board, again, remanded the claims on appeal to the RO for further development.  After accomplishing further action, the AMC continued to deny the claims (as reflected in the February 2016 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

As for the matter of representation, the Board notes that, while the Veteran was previously represented by Disabled Veterans of America and the American Legion, in May 2015, the Veteran granted a power-of-attorney in favor of Vietnam Veterans of America with regard to the claims on appeal.  See May 2015 VA Form 21-22 (uploaded in VBMS).  The Veteran's current representative has submitted written argument on his behalf.  See October 2016 Informal Hearing Presentation.  The Board recognizes the change in representation.

Also, as indicated in the December 2015 Board remand, the claim for service connection for a bilateral knee disability was raised by the record in October 2013, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19. 9 (b)(2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims for service connection for a low back disability and residuals of a chest injury are warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Here, the Veteran claims that his low back disability and residuals of a chest injury are due to his military service.  See September 2010 Board hearing transcript.  In particular, he asserts that during his service, he was hit by two fork lifts and injured his back and chest.  See, e.g., January 2006 Veteran's statement. 

In June 2012, the Board remanded the Veteran's claims on appeal to, among other things, obtain a VA examination and opinion to determine the etiology of the Veteran's disabilities.  

Pursuant to the June 2012 Board remand, the Veteran was afforded a VA examination in September 2012.  In the examination report, the examiner opined that the Veteran's low back disability and residuals of a chest injury were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The September 2012 examiner reasoned that the Veteran's service treatment records (STRs) were absent any back or chest wall injury.  However, the VA examiner noted that later on during the Veteran's service, he was deployed to Vietnam where he served in combat.  The examiner then found that "it is unlikely his back disorder could have resolved significantly to allow deployment to a combat zone."  The examiner also noted there is no evidence of proximate treatment after service, as the Veteran did not begin treatment for his disabilities until 1980.  The VA examiner provided additional comments in support of his opinion, including that the Veteran's back pain is common with aging, but ultimately stated there is not sufficient material information to establish a nexus between the low back and chest injury in 1969 and any current low back and chest disability.

In the December 2015 Board remand, the Board found that the September 2012 VA opinion was not persuasive because the examiner relied on an inaccurate factual basis in opining whether the Veteran's low back disability and residuals of a chest injury are related to his military service.  See Reonal v Brown, 5 Vet App 458,
461 (1993) (holding that the Board may reject a medical opinion based on an
inaccurate factual basis).  In part, the September 2012 examiner reasoned that the Veteran's STRs were absent any back or chest wall injury.  However, STRs document the Veteran's complaints of chest pain.  See STRs dated in December 1969.  Moreover, the examiner noted that the Veteran served in combat however, the Veteran's service records do not contain any indication that he was involved in combat during his military service.  Moreover, the VA examiner indicated that the Veteran did not seek treatment for his back or chest pain until 1980.  Nevertheless, the Veteran has reported receiving treatment for back problems during his first post-service year.  See, e.g., Veteran's statement dated January 2006.  Thus, the VA examiner's negative nexus opinion appeared to be rely heavily on the absence of contemporaneous medical evidence, without consideration lay assertions.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  For these reasons, the Board requested the AOJ to obtain a VA medical opinion to determine the etiology of the Veteran's low back disability and residuals of a chest injury.  

In a January 2016 medical opinion, the VA physician who previously examined the Veteran and provided the September 2012 opinion, opined that the Veteran's low back disability and residuals of a chest injury were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Crucially, the January 2016 VA medical opinion contains the same rationale as the September 2012 opinion, with the addition of one paragraph summarizing the rationale for the negative nexus opinion. 

As  the record still does not contain a medical opinion clearly based on full consideration of all medical and objective evidence, as well as all lay assertions-to include competent assertions as to the nature, onset, and continuity of associated symptoms, the evidence remains inadequate to resolve the claims on appeal.    Accordingly, the Board finds that another VA medical opinion must be obtained to adequately address the etiology of the Veteran's low back disability and claimed residuals of a chest wall injury.  See Stegall, 11 Vet. App. at 271; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination to obtain a medical opinion, one that is adequate for purposes of the determination being made must be provided or obtained).

Prior to accomplishing action consistent with the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since January 2014.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (2015) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2014.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange to obtain from an appropriate VA physician-preferably, one who has not previously examined the Veteran or offered an opinion in connection with this appeal appeal-opinions addressing the etiologies of the diagnosed lumbosacral sprain and costochondritis of the chest, based on claims file review (if possible).  If an examination is deemed necessary in the judgment of the VA physician designated to provide the opinion, one should be arranged.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the opinion/examination report must include discussion of the Veteran's medical history and assertions.

If an examination is conducted, all necessary tests and studies should be accomplished (with all findings made available to the VA physician prior to the completion of his or her report), and all clinical findings should reported in detail.

With respect to the diagnosed lumbosacral sprain and costochondritis of the chest, for each disability, the physician should render an opinion, based on sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease, to include alleged chest wall injury.

In addressing the above, the physician must consider and discuss the December 1969 service treatment records (STRs) that document the Veteran's complaints of chest pain, all pertinent medical and other objective in- and post-service evidence, as well as all lay assertions, to include assertions as to the nature, onset and continuity of associated symptoms.

The physician should note that the absence of evidence of treatment for a back disability or chest wall injury in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining an addendum medical opinion if additional records are received) adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


